                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

Equal Employment Opportunity Commission,

        Plaintiff,

v.                                                  Case No. 18-13270

Safie Specialty Foods Company, Inc.,                Sean F. Cox
                                                    United States District Court Judge
      Defendant.
______________________________________/

                                 OPINION & ORDER
                       DENYING SUMMARY JUDGMENT MOTIONS

        Plaintiff, the United States Equal Employment Opportunity Commission (“E.E.O.C.”),

filed this Title VII employment discrimination action against Defendant asserting a hostile work

environment sexual harassment claim against it on behalf of two former employees, and a

retaliation claim against those same two individuals and two other former employees. Discovery

has closed and the case is now before the Court on: 1) the Defendant company’s Motion for

Summary Judgment; and 2) the EEOC’s Motion for Partial Summary Judgment as to liability.

The parties have fully briefed the issues and the Court held a hearing on October 31, 2019. For

the reasons set forth below, the Court shall DENY both motions and allow all claims in this

action to proceed to a jury trial.

                                       BACKGROUND

        The E.E.O.C. filed this action against Defendant Safie Specialty Foods Company, Inc. on

October 18, 2018. The EEOC’s complaint includes two counts, both brought under Title VII.

Count I asserts hostile work environment sexual harassment claims on behalf of Nadwa Korkis


                                               1
and Christina Schoenherr. Count II asserts Title VII retaliation claims against the Company on

behalf of Korkis, Schoenherr, Lisa Karaszewski, and Bryant Hardiman.

       Discovery in this case closed on July 5, 2019. On July 18, 2019, Defendant Safie filed a

summary judgment motion. (ECF No. 17). On August 5, the EEOC filed a “Motion for Partial

Summary Judgment On Liability.” (ECF No. 20).

       This Court’s practice guidelines are included in the Scheduling Order and provide,

consistent with Fed. R. Civ. P. 56 (c) and (e), that:

       a. The moving party’s papers shall include a separate document entitled
       Statement of Material Facts Not in Dispute. The statement shall list in separately
       numbered paragraphs concise statements of each undisputed material fact,
       supported by appropriate citations to the record. . .

       b. In response, the opposing party shall file a separate document entitled
       Counter-Statement of Disputed Facts. The counter-statement shall list in
       separately numbered paragraphs following the order or the movant’s statement,
       whether each of the facts asserted by the moving party is admitted or denied and
       shall also be supported by appropriate citations to the record. The Counter-
       Statement shall also include, in a separate section, a list of each issue of material
       fact as to which it is contended there is a genuine issue for trial.

       c. All material facts as set forth in the Statement of Material Facts Not in Dispute
       shall be deemed admitted unless controverted in the Counter-Statement of
       Disputed Facts.

(Scheduling Order at 2-3).

       The parties complied with the Court’s practice guidelines for motions for summary

judgment such that Defendants’ summary judgment motion includes a “Statement of Material

Facts Not In Dispute” (“Def.’s “Stmt. A”) and Plaintiff’s response brief includes a “Counter-

Statement of Disputed Facts” (“Pl.’ s Stmt. A”). In addition, along with Plaintiff’s Motion for

Partial Summary Judgment, Plaintiff submitted a “Statement of Material Facts Not In Dispute”

(“Pl.’s Stmt. B”) and in response, Defendant submitted a “Counter-Statement Of Disputed Facts”

                                                  2
(“Def.’s Stmt. B”).

       The relevant evidence submitted by the parties is set forth below.

       The Company And Its Employees And Supervisors

       Defendant Safie Specialty Foods Company, Inc. (“the Company”) packages and

distributes packaged foods such as pickles, peppers, carrots, and beets. It is located in

Chesterfield Township, Michigan. (Stmts. A at ¶ 1).

       Mary Safie (“Safie”) is the Company’s President. Dr. Theresa Pavone is the Vice

President of Human Resources and Danielle Rashid was the Consumer Relations and Human

Resources Manager at the Company. (Stmts. A at ¶¶ 2-4). Lisa Karaszewski was a Floor

Supervisor. Nadwa Korkis was part of the production staff. (Id. at ¶ 8). Christina Schoenherr

and Bryant Hardiman were temporary employees at the Company and were employed through

Allegience Staffing. (Id. at ¶ 7).

       Hannan Haddad has worked for the Company since 2003. (Haddad Dep. at 11). Haddad

is the Quality Assurance / Production Manager. (Id. at 16). Haddad’s husband, Wajdi Al-

Hanna (“Al-Hanna”)1, was hired after her and became a Team Leader. (Id. at ¶¶ 5-6).

       The Company’s Sexual Harassment Training And Policy

       The Company conducted periodic sexual harassment training and had sexual harassment

policies in place. (Stmts. A at ¶¶ 9-10). The Company’s sexual harassment policy that was in

place on March 4, 2015 was the same one in place in February of 2016. (Stmts. B at ¶ 1). The

second paragraph of that policy pertains to employees who feel that they have been the victim of


       1
         This individual’s name is referenced differently throughout the parties papers (eg., it is
sometimes referenced as “Alhanna,” and he is also referred to at times as “Joe.” His Michigan
driver’s license lists his last name as Al-Hanna. (ECF No. 22-33).

                                                  3
harassment and states, “If you believe that you have been the victim of harassment, or know of

another employee who has, report it immediately . . .” (Id. at ¶¶ 2-3). The third paragraph of

that policy pertains to a supervisor who becomes aware of allegations of harassment and states,

“Any supervisor who becomes aware of possible harassment should promptly advise their

supervisor or Human Resources Representative who will handle the matter in a timely and

confidential manner.” (Id. at ¶¶ 4-5) (emphasis added).

       Evidence Regarding The Company’s Prior Notice Of Al-Hanna’s Behavior

       Kristine Parker was employed as a Production Floor Supervisor from February of 2012

through March of 2014 and reported to Haddad. (Parker Dep. at 8-10). Parker testified that,

while she was a supervisor at the Company, Al-Hanna was a team lead for cooks. (Parker Dep.

at 11). She testified that she reported to Haddad and was discouraged from going to Safie.

Although Parker was a supervisor and Al-Hanna was just a team lead, Haddad told Parker that

she did not have authority over her husband, or another employed named Frank. (Id. at 14).

       During the years she was employed at the Company, Parker observed Al-Hanna interact

with other employees of the Company and observed him commit acts that she believed violated

the Company’s sexual harassment policy. (Id. at 15-16). For example, Parker testified that Al-

Hanna would go up to female employees and make gestures or motions with his hands, putting

them down by his penis and say the arabic word for “pussy.” (Id. at 16-18).

       Parker testified that she observed Al-Hanna approach a female employee named Becky in

an inappropriate manner:

       Q.      Okay. Did you observe any interactions between Wajdi and Becky?
       A.      He would always go up to her and get close to her. I never saw him touch
               her.
       Q.      Okay.

                                                4
       A.      And she would say just go away, go away.
       Q.      When you observed Wajdi using the word couscous and grabbing his –
               well –
       A.      Making a gesture.
       Q.      Making a gesture, did anybody tell him to stop?
       A.      Hanan would.
       Q.      Hanan would tell him to stop?
       A.      And when I would see him do it, sometimes I would be, like, knock it off,
               Wajdi. Stop, Joe.

(Parker Dep at 19). Parker testified that Al-Hanna would stop when confronted, but would just

continue doing the same thing later. Parker testified that she was told by Haddad not to go to

Safie and that she reported Al-Hanna’s inappropriate behavior to Haddad:

       Q.      Does Mary [Safie] know about – did you ever report this behavior to Mary,
               Wajdi’s behavior to Mary?
       A.      You could not go to Mary with anything with Joe.
       Q.      Why not?
       A.      You were told not to by Hanan.
       Q.      So did you go to Hanan and report Wajdi’s behavior?
       A.      Yes.
       Q.      And what did Hanan say to you?
       A.      She’ll take care of it.

(Parker Dep. at 19-20). Parker further testified that when she did try to report Al-Hanna’s

behavior to Safie anyway, it was not well-received, and that Haddad’s own supervisor heard

Haddad make inappropriate sexual remarks and did nothing:

       Q.      Do you recall a conversation you had with Mary Safie about Wajdi’s
               sexual comments and Mary told you to leave the situation alone?
       A.      We would tell Mary things and we would be said to leave things alone, it
               would be handled, get out of my office, ass hole.
       Q.      Who would say that to you?
       A.      Mary Safie has called everybody an ass hole. You had no respect. I had
               no respect as a supervisor. I was a puppet. Whatever Hanan would tell
               me to do, I had to follow through.
       Q.      So, again, as far as Wajdi’s sexual behavior that you observed and that
               you spoke about earlier, is it your testimony that you believe that even if
               you told Mary – I mean, what would you think, based on working with
               Mary, what would she do?

                                                5
        ....
        A.         I know nothing would have been done. It didn’t matter. I went to my
                  supervisor about what Hannan was saying to me and he did nothing, so –
        Q.        When you say your supervisor, when you say he, who are you talking
                  about?
        A.        My supervisor was Chuck, Chuck Drogosch. He was standing there when
                  things were being said.
        Q.        What things are you talking about, Ms. Parker?
        A.        Hanan Hadadd, when she found out that I was gay, said I needed to go on
                  a trip with Mary, one of the business trips and have sex with Mary to
                  make her more relaxed.

(Id. at 20-21).

        Fabiola Lopez gave a sworn statement stating that she worked at the Company for six

years. Lopez states that she worked with Al-Hanna and that he made sexually inappropriate

comments at the workplace the entire time she worked with him, and that his wife (Haddad)

heard him make those comments. She also testified that Al-Hanna “stared a lot” at female

employees. (ECF No. 22-40).

        The Alleged Conduct By Al-Hanna That Created A Hostile Work Environment For
        Korkis And Schoenherr

        Korkis began working at the Company in January of 2015. (Korkis Decl., ECF No. 20-

15). Korkis states that Al-Hanna sexually harassed her the entire time that she was employed at

the Company. (Id.). As to that harassment, Korkis states that:

        8.        . . . . He asked me to meet with him at the Meijer store near Safie and I
                  refused.

        9.        Alhanna also asked me to meet him outside of work for sex. This
                  happened approximately ten times. He said to me that he loved me, and
                  that he wanted me to meet him somewhere where people at work could
                  not see us. I told him no, I am a married woman, and to stop asking me
                  because he was like a father or an older uncle.

        10.       Almost every day, Alhanna would make sexual comments to me.
                  Sometimes he would say them loudly, other times he would whisper them

                                                   6
       inches from my ear. The things he would say included:

       • “Oh my God, my heart is hurting me, My God make her safe . . .”
       • “Mary Mother of God, save the floor Nadwa walks on, what is
       this ass she has”
       • “I love your ass”, “I love your butt”
       • “Oh my God, I dreamed about you”
       • “In my dreams, I feel your boobs and your butt . . . Oh my God!”
       • That he would like to “fuck me.”
       • “In my dreams, I have fucked you, and it was so good . . . !”

11.    On a daily basis, Alhanna stared at my breasts and butt. He would
       repeatedly walk behind me staring at my butt.

12.    On a daily basis, Alhanna would find any opportunity he could to bump
       into me or stand right next to me with his shoulders or hip touching me.
       On several occasions, he followed me up the stairs for no reason, looking
       at my butt. Because the area where the stairs are is so small, Alhanna
       would purposely push his body up to mine and would intentionally touch
       my butt.

13.    Alhanna sat near me during lunch and he would touch me on my leg. I
       would often choose to sit in my car to eat because he made me feel so
       uncomfortable.

14.    His sexual comments and behavior made me extremely uncomfortable and
       made it difficult to work. I often dreaded coming to work because I was
       afraid of what Alhanna would do or say. I told Alhanna to please stop
       talking to me that way because it was not right.

15.    On a daily basis, Alhanna tried to get me to eat the food that he cooked. I
       would always refuse.

16.    One day, Alhanna forced food into my mouth with his bare hands, forcing
       his fingertips in my mouth. I was disgusted. It seemed like his purpose
       was to get a part of his body inside my mouth.

17.    Alhanna would get upset if men working at Safie spoke to me. Certain
       men were afraid to speak to me because they were afraid of Alhanna.
....

18.    One day during the summer of 2015, it was extremely hot on the
       production floor and everyone was wearing tank tops or short sleeved
       shirts instead of the wrap around jacket we normally wear. I wore a short

                                        7
                sleeved shirt that day, and Alhanna was staring at my breasts. Haddad was
                standing close to us while this was happening.

        19.     The next day, Haddad told me to make sure I wear a jacket to work, even
                though it was very hot and everyone was wearing tank tops and short
                sleeved shirts.

        20.     I believe Haddad saw Alhanna constantly harass me and harass Christina
                Schoenherr. Haddad usually stood very close to me or next to me while I
                was cutting beets. Haddad could see and hear Alhanna while he was
                making sexual comments to me and touching me.
        ....

        27.     I saw Alhanna touch Christina Schoenherr. He would touch her on her
                shoulders. He would try to hug her and she would jump away. When
                Alhanna got very close to Schoenherr, I saw her put her head down and try
                to move away from him.

        28.     I heard Alhanna talk about Christina Schoenherr in a sexually suggestive
                manner almost daily. He would talk about her breasts to people on the
                production floor. He said that she had a big ass in Arabic. He would stare
                at Schoenherr’s butt and breasts.

(Id. at ¶¶ 8-28).

        Christina Schoenherr was a temporary employee at the Company who began working

there in December of 2015. (Schoenherr Decl., ECF No. 2016). Schoenherr also claims to have

been sexually harassed by Al-Hanna while working at the Company:

        8.      Wajdi Alhanna and Hannan Haddad directed what I did at work. Alhanna
                would tell me where to stand, tell me where I had to work (assign my
                table), and assign me tasks on a daily basis (e.g. peel beets or pack
                pickles). I knew Wajdi Alhanna as “the cook” or “Joe.” Haddad is
                Alhanna’s wife.
        ....
        12.     Soon after I began working at Safie, Alhanna started saying and doing
                sexually suggestive things toward me on a daily basis. Alhanna made me
                feel very uncomfortable on a regular basis.

        13.     Alhanna would call me “sexy kiki”, “sexy lady”, and “pretty lady” while I
                worked. This occurred on a daily basis. He also stood close enough to me
                to make me feel uncomfortable, and he constantly stared at me. He

                                                 8
              whispered in my ear how he desired me. I would feel his breath on my ear
              and neck. This also happened on an almost daily basis.

       14.    I tried to move away from Alhanna, kept my head down, and never
              responded to his sexual advances. I did not initially report Alhanna
              because I was afraid that I would lose my job if I did report him.

       15.    Bryant Hardiman was another temporary employee who worked at Safie.

       16.    Alhanna would also tell Hardiman not to stand next to me while we were
              working and would often make him work somewhere else.

       17.    Haddad saw Alhanna make sexual advances towards me and other women
              who worked at Safie. Haddad never stopped him, even though she was
              usually within twenty feet and in plain sight of him while he was acting
              inappropriately. Haddad would give Alhanna the evil eye, but he ignored
              her.

       18.    Nadwa Korkis was another woman who was subjected to sexual,
              inappropriate comments from Alhanna. While working at Safie, I heard
              Alhanna make sexual comments to her and address her inappropriately.

       19.    On a regular basis, Alhanna ordered Hardiman to take me out to lunch on
              his behalf, gave Hardiman money for my lunch, and told Hardiman to tell
              me that he was interested in me.

       20.    I was offended by Alhanna directing Hardiman to take me to lunch. I
              repeatedly told Hardiman that I was not interested in having a relationship
              with Alhanna. I told Hardiman that I could not be bought and I felt like
              Alhanna viewed me as a hooker. Because of the way Alhanna treated me,
              I thought he was a horny pig.

       21.    The stress caused by Alhanna’s comments and behavior increased as it
              went on every day for months. It eventually became unbearable.

(ECF No. 20-16).

       Schoenherr Reports Al-Hanna’s Conduct To A Supervisor, Karaszewski

       Korkis’s Declaration states that on February 24, 2016, Schoenherr approached her and

was very upset and shaking. (Korkis Decl., ECF No. 20-15, at 29). When Schoenherr told

Korkis that Al-Hanna told her to meet in the parking lot the upcoming Sunday and that she was

                                               9
scared, Korkis told Schoenherr to report Al-Hanna to her supervisor. (Id. at ¶ 32).

       “[O]n February 24, 2016, at approximately 3:00 p.m., Schoenherr reported to

Karaszewski that [Al-H]anna called her ‘sexy kiki,’ that he did not want her to talk to Hardiman,

and that he wanted her to meet him Sunday at work because he ‘can’t do it after work.’” (Stmts.

A at ¶¶ 16-17). That report to Karaszewski occurred approximately forty-five minutes before

closing. (ECF No. 22-4).

       Schoenherr’s Declaration states that on February 24, 2016, Al-Hanna’s conduct prompted

her to report him to a supervisor:

       24.     On Wednesday, February 24, 2016, Alhanna approached me while I was
               working at Safie and told me to meet him on Safie’s parking lot on the up-
               coming Sunday. I told him “no,” we don’t work on Sundays. Alhanna
               told me that what he wants to do could not be done during work hours.

       25.     Because Alhanna had been saying sexual things and making sexual
               advances on a daily basis for months, I knew what Alhanna wanted from
               me was sexual. Safie is closed on Sundays. I again felt as if Alhanna
               viewed me as some type of hooker, or person required to give him sex.

       26.     Alhanna was not asking me to meet him. It was an order.

       27.     I became very upset and afraid. I did not want to meet Alhanna but I was
               afraid that if I did not meet him on Sunday, I would not have a job on
               Monday. Based on what I had seen, I believed that temporary employees
               who crossed Alhanna got fired. I have a home and a son and was very
               worried, concerned for my safety, and shaken up.

       28.     Because I was ordered to do something outside of work that I felt placed
               me in danger, I went to speak with my supervisor, Lisa Karaszewski.

       29.     I told Karaszewski what Alhanna said to me, and I told her what had been
               saying and doing to me for several months.

       30.     Karaszewski replied, “Oh my God, he is at is again”, and she said “I have
               to report this. Karaszewski told me that Alhanna did this to another
               woman a couple of years back.


                                               10
       31.     Karaszewski left right away. I did not see where she went.

(ECF No. 20-16).

       Schoenherr last worked at the Company on the February 24, 2016 – the same day she

made her harassment report to Karaszewski. Schoenherr’s Declaration states that production at

the Company was shut down on February 25, 2016, due to weather. On February 26, 2016,

Allegience Staffing Agency contacted Schoenherr and told her that her assignment at Safie had

ended. Allegiance told her that her assignment had ended because production had slowed down.

(Schoenherr Decl., ECF No. 20-16 at ¶¶ 35-36). After her assignment at the Company was

terminated, however, Schoenherr saw on Facebook that Lashay Calhoun and Joseph Odom –

who were also temporary employees – continued to work at Safie after [her] assignment was

terminated” even though they “had just started working at Safie the same week [she] was

terminated.” (Id. at ¶ 38).

       Neither Pavone (the Company’s President of Human Resources) nor Rashid (the

Company’s Human Resources Manager) were in the office from February 24, 2016 to February

26, 2016. (Stmts. B at ¶¶ 44-45). Karaszewski could not find anyone in Human Resources to

report Schoenherr’s complaint to that day, February 24, 2016. She did not report the incident to

Safie, who was present that day, but she made an effort to find Safie. (Stmts. A at 18-19;

Karaszewski’s Dep. at 63). Karaszewski did not report the incident to anyone the next day,

February 25th, as the Company’ was closed due to inclement weather. On the morning on

February 26, 2016, when the Company reopened, Karaszewski reported the incident to

Cusumano, the Food Safety Manager. (Stmts. A at ¶ 21).

       Cusumano told Karaszewski that she should draft an incident report and bring it back to


                                               11
her and gave her a form to complete. Karaszewski completed the incident report and returned it

to Cusumano. (Stmts. A at ¶¶ 22-23). Karaszewski testified that later that day, February 26,

2016, she spoke with Safie:

       Q.      What was said during this conversation?

       A.      Okay. I told Mary Safie that Christina had reported a sexual harassment
               incident to me. And Danielle was out of town. Mary said don’t breath a
               word of this to anybody or else it’s your job. And I said, you know, I’m
               an adult, and as a supervisor I know better, but I want to let you know
               Mary, I’m not the only one who knows about this. Because I was afraid
               that once it got through the factory, I would get blamed for it. And I told
               Mary at that point, she said, who else knows about this, and I said Nadwa
               Korkis and Bryant Hardiman.

(Karaszewski Dep. at 92).

       Karaszewski reported Schoenherr’s sexual harassment complaint to Cusumano on

February 26, 2016. That was the last day that Karaszewski worked at the Company, as the

Company suspended her that same day. (Stmts. B at ¶ 23). The Company later terminated

Karaszewski and stated that the reason why she was terminated was the Company’s policies

“require supervisors to promptly report complaints of harassment to their supervisor or a Human

Resources Representative” and that she failed to promptly report the complaint she received

from Schoenherr. (ECF No. 17-13).

       During discovery, an email exchange between Allegiance Staffing and Rashid was

produced. (ECF No. 20-29). Tonisha Williams sent an email to Rashid at the Company stating

“I was informed by Mary that Safie is reaching their slow season and that she did not want

Christina Schoenherr or Bryant Hardiman on the property.” (Id.) (emphasis added). When

Rashid asked Williams the date on which that phone call with Safie took place, Williams

responded, “I believe it was 2/26/16.” (Id.)

                                                12
       Hardiman’s Interactions With Management About The Complaint Against Al-
       Hanna

       By February of 2016, Bryant Hardiman had been a temporary employee at the Company

for approximately five months. Hardiman cooked for the Company on a daily basis and worked

in all areas of the production floor. Management viewed him as a good employee and cross-

trained him on different areas of the production floor. (Stmts. B at ¶ 24).

       On February 26, 2016, Hardiman told Cusumano, a member of the Company’s

management team, that Al-Hanna had sexually harassed Schoenherr for months, and that

Schoenherr was uncomfortable and would sometimes go home, and that Al-Hanna would get

upset if Hardiman stood by Schoenherr. Approximately two hours after Hardiman spoke to

Cusumano, the Company told Hardiman his services “were no longer needed since Safie was

shutting down.” (Stmts. B at ¶ 29).

       It is undisputed that the Company allowed two other temporary employees, who had not

worked at the Company as long as Hardiman, to continue to work for weeks after that. Those

temporary workers were LaShay Calhoun and Joseph Orum. (Stmts. B at ¶ 30).



       Korkis’s Interaction With Management And Subsequent Termination

       Korkis’s Declaration states that on February 27, 2016, Haddad approached Korkis at

work and asked her what had happened between her husband and Schoenherr. Korkis told

Haddad that her husband had been harassing Schoenherr, that he kept telling her she was

beautiful and to meet him on Sunday, and that Bryant Hardiman knew about it as well, as her

husband gave Hardiman money to buy Schoenherr lunch. Haddad responded to Korkis by

saying her husband was “just being nice.” (Korkis Decl. at ¶ 35-38).

                                                13
       Korkis asserts that, a few hours later, Safie approached her in a hallway where other

employees could see and hear them, and started yelling at her about another employee named

Fadi Nissan. Korkis further states:

       40.     Safie yelled, “Nadwa, you are an older woman . . . shame on you!” I
               asked her what she was talking about and I told her I don’t have anything
               to do with Fadi Nissan. I am a grandma and a married woman!

       41.     At that point, Hannan Haddad directed me to come into the conference
               room. Mary Safie also came into the conference room.

       42.     Once I got into the conference room, there was no more talk about Fadi.
               Haddad said, right away, “What happened? What did Christina tell Lisa?”
               They then asked me all sorts of questions about whether Alhanna was
               sexually harassing Schoenherr and what I had seen and heard.

       43.     I told them I could not tell what Schoenherr told Lisa because I was not
               there.

       44.     I then told Safie and Haddad that Schoenherr told me everything, and that
               [she] had come up to me shaking, scared, and very upset. I told them that
               Schoenherr told me:
               •       Alhanna told her that he loved her;
               •       Alhanna told her to meet him in the parking lot on Sunday;
               •       Alhanna told Bryant Hardiman that he would fire
                       Hardiman if Hardiman did not take Schoenherr out to lunch
                       and tell her how Alhanna felt about her;
               •       Alhanna gave Hardiman money to take Schoenherr out to
                       lunch;

       45.     I told Safie and Haddad that Alhanna made sexual comments to
               Schoenherr and told her she was beautiful.

       46.     I told Safie and Haddad that I told Schoenherr not to be afraid to report
               Alhanna to Karaszewski or Haddad. I thought was Alhanna was doing to
               Schoenherr was against the law.

       47.     Fadi Nissan came into the room and said, “What is the problem? What is
               this I am hearing? What is going on? It is not right that you say we have
               a relationship together.”

       48.     Safie and Haddad told Nissan that they were not discussing him and they

                                               14
               both gave him a hug.

       49.     Nissan walked out and said, “Have a nice day.”

       50.     I believe that Mary Safie created the scene in the hall where she was
               yelling at me about Fadi Nissan to make up a reason to fire me.

(Korkis Decl. at ¶¶ 40-50).

       Korkis states that she worked on the next two days the Company was open, February 29,

2019, and March 1, 2019. (Id. at ¶ 52). When Human Resources Manager Rashid returned to

work on March 2, Korkis was called in to a meeting with her and Pavone:

       55.     Rashid and Pavone tried to make me sign a paper right away, but I asked,
               “What is this?” and refused to sign anything.

       56.     Rashid and Pavone asked me about my meeting with Mary Safie on
               Saturday. They asked me what the meeting was about and I told him that
               it was about Schoenherr’s complaint against Alhanna.

       57.     Rashid and Pavone asked me what Safie said about Fadi Nissan and I told
               them that the meeting in the conference room was not about Fadi Nissan.
               Rashid and Pavone then looked at one another.

       58.     Rashid and Pavone told me to go home. I asked them why. I became
               upset and started to cry because I needed my job to pay my bills.

       59.     Rashid and Pavone told me that I was not fired but they needed to figure
               out what happened.

       60.     Rashid and Pavone did not leave Safie’s facility like I had been doing
               since I worked there. I usually exit the facility by going out of the back
               door near the production floor. They made me exit by going out the office
               door. I believe they did not want me to talk to anyone on the production
               floor when I left.

       61.     At no point on March 2, 2016 or any other time did anyone tell me I was
               being suspended or fired because of anything that happened between Fadi
               Nissan and I.

       62.     I was never written up, reprimanded, or in any way told that my
               interactions with Fadi Nissan were interfering with my or anyone else’s

                                               15
               ability to work. Nobody ever told me I was creating a hostile work
               environment.

       63.     I never got into a food fight with Fadi Nissan at Safie. I was never
               disciplined in any way for getting into a food fight with Fadi Nissan.

       64.     Fadi Nissan never punched me, hit me, kicked me or physically hurt me
               while we worked at Safie.

       65.     March 2, 2016, was the last time I worked at Safie.

       66.     I called Rashid a couple of times to follow up and ask when I could return
               to work, but I did not receive a call back.

       67.     No one at Safie ever returned my call.

       68.     I then received a letter dated March 11, 2016, which stated my
               employment at Safie had ended.

(Korkis Decl. at ¶¶ 55-69).

       The Company has a different version of the facts as to the meeting that took place

between Safie and Korkis. Safie testified that while she was on the production floor on February

27, 2016, she saw Fadi Nissan physically hit Korkis and saw him kick her hard several times.

Safie states that she then took Korkis into a conference room to talk about that. Safie testified

that she did not talk to Korkis about the sexual harassment complaint involving Schoenherr at all

during that meeting. Safie testified that while she and Korkis were in the conference room,

Korkis said “he’s not doing anything to hurt me and I can do what we’re doing. This is personal,

this is none of your business.” Safie testified that she responded by telling Korkis “[y]ou are

causing a hostile work environment. People are uncomfortable” and then Nissan kicked the door

open, hit Korkis again right in front of Safie, and asked Safie “what are you going to do about

it?” Safie testified that she told Nissan to get out. Safie testified that she “should’ve called the

police.” (Safie Dep. at 175-84 & 187). Safie further testified:

                                                 16
        Q.      Ma’am, did you fill out an incident report about seeing Fadi kick Nadwa
                hard on the floor on February 27?
        A.      I don’t think I did.
        Q.      Why not?
        A.      I don’t know. Too damn busy with everything else. I don’t know that I
                did, but everybody knows.
        Q.      You were furious with Lisa for not turning in an incident report
                immediately, correct?
        A.      Uh-huh.
        Q.      And you saw a male employee kicking a female employee and you didn’t
                bother doing one at all, correct?
        A.      I don’t know if I did. I don’t remember. I don’t know. I can look. I don’t
                know if anything was given to you.

(Id. at 185).

        No incident reports regarding Nissan hitting or kicking Korkis have been produced by the

Company. Indeed, it is now undisputed that “[t]here is no documentation in Korkis’s personnel

file about Fadi Nissan touching Korkis in any way.” (Stmts. B at ¶ 42).

        The Company’s March 11, 2016 letter to Korkis had a regarding line that stated “Status

of Employment” and the body of it stated only “Effective immediately, please be advised that

your employment with Safie Specialty Foods has ended. We wish you well in your future

endeavors.” (ECF No. 20-26). That letter was signed by Rashid, the Company’s Human

Resources Manager. Rashid testified as follows regarding that letter:

        Q.      Why is there no reason for the termination in this letter?

        A.      There just isn’t.

        Q.      Every other termination letter that you have seen has a reason, correct?

        A.      Yes.

        ....

        Q.      As of when you were sending this, did you have concerns about why Miss
                Korkis was being terminated?

                                                 17
        A.      I did have concern, yes.

        Q.      Were you questioning in your own head this doesn’t really make sense to
                me?

        A.      Yes.

(Rashid Dep. at 140-42).

        The Company claims that “Korkis was terminated because she was disruptive on the

floor by getting into physical altercations with Nissan. (ECF No. 17 at PageID.84). As to

Korkis’s termination, Safie testified that Korkis was terminated on March 2nd, not the 11th. Safie

also testified as follows:

        Q.      So does the reason remain the same, that you terminated her on March 2nd
                because she was a continual disruption?

        A.      Yes.

        Q.      And is that what you were referring to before of her repeatedly getting hit
                and kicked?

        A.      Yes.

        Q.      And not complaining about it?

        A.      Yes.

        Q.      So the continual disruption is that she was basically getting hit and kicked
                by another guy and not complaining about it?

        A.      Yeah.

        Q.      So why didn’t you just fire Fadi?

        A.      I think he quit. We brought – they brought them all in and I came,
                whatever, they talked and I obviously said yes, but a face-to-face, I did not
                do.

        Q.      So you didn’t interact with Fadi or Nadwa at all face-to-face on March
                2nd?

                                                 18
       A.      No.

       Q.      If Fadi quit, why did you still have to fire Nadwa?

       A.      That’s what I said, I don’t know if Nadwa was fired. Ask Theresa and
               Danielle, please, ask them.

       Q.      I’m asking you because it’s been presented to me under oath that you fired
               her?

       A.      I don’t remember.

       Q.      So sitting here today, you don’t know why Nadwa Korkis was fired?

       A.      I don’t know why she would’ve been fired.

       Q.      Okay.

       A.      Other than she created a hostile work environment.

       Q.      Well, how did she create a hostile work environment if she was the one
               getting hit and kicked?

       A.      Because she allowed the abuse to continue and would do nothing about it.

       Q.      Okay.

(Safie Dep. at 209-11).

       Al-Hanna’s Termination

       Al-Hanna had been working at the Company since January 25, 2011. Karaszewski

reported Schoenherr’s complaint to the Company on February 26, 2016. Karaszewski was

suspended that same day, for having failed to promptly report the complaint about Al-Hanna to

the Company. Al-Hanna was not suspended at that time.

       On March 3, 2016, Karaszewski filed a formal Charge of Discrimination with the

Michigan Office of Civil Rights, alleging that the Company suspended her in retaliation for her

having reported sexual harassment by Al-Hanna. (ECF No. 22-4).

                                               19
          The Company then suspended Al-Hanna on March 10, 2016, after the Company received

Karaszewski’s Charge of Discrimination. The Company would not have suspended Al-Hanna if

Karaszewski had not filed a Charge of Discrimination. The Company later terminated Al-Hanna

on April 1, 2016. If Karaszewski had not filed a Charge of Discrimination, it would not have

terminated him. (Stmts. B at ¶¶ 12-14).

                                    STANDARD OF REVIEW

          Summary judgment will be granted where there exists no genuine issue of material fact.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). No genuine issue of material fact

exists where “the record taken as a whole could not lead a rational trier of fact to find for the

non-moving party.” Matsushita Elect. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).

          “When reviewing cross-motions for summary judgment, the court must evaluate each

motion on its own merits and view all facts an inferences in the light most favorable to the

nonmoving party.” Lenning v. Commercial Union Ins. Co., 260 F.3d 574, 581 (6th Cir. 2001).

                                            ANALYSIS

          In this action, the EEOC asserts a Title VII hostile work environment sexual harassment

claim against the Company on behalf of Korkis and Schoenherr. It also asserts a Title VII

retaliation claim against the Company on behalf of Korkis, Schoenherr, Karaszewski, and

Hardiman.

          Defendant filed a summary judgment motion, seeking summary judgment in its favor as

to all claims. Defendant contends that the hostile work environment sex harassment claims fail

because: 1) the alleged conduct by Al-Hanna was not severe or pervasive enough to constitute a


                                                 20
hostile work environment under Title VII; and 2) the EEOC cannot establish employer liability.

Defendant contends it is entitled to summary judgment on the retaliation claims because: 1) the

EEOC cannot establish a casual connection between the employees’ protected activity and the

Company’s decision to terminate them; 2) and the EEOC cannot show that the Company’s stated

legitimate, non-discriminatory reason for the terminations is a pretext for illegal retaliation.

       The EEOC opposes Defendant’s motion and filed its own summary judgment as to

liability only. The EEOC asserts that it is entitled to summary judgment as to liability for the

hostile work environment sexual harassment claims because the unrefuted evidence establishes

that the Company had a hostile work environment and that the Company knew or should have

known that its employee was engaging in illegal conduct and failed to stop it. The EEOC

contends it is entitled to summary judgment on the retaliation claims, as to liability, because the

unrefuted evidence shows that all four of the employees at issue engaged in protected activity

and were then suspended or fired within hours or days of that protected activity and no

reasonable juror could conclude that the Company’s purported reasons why they took the action

are legitimate.

I.     Title VII “Hostile Work Environment” Sexual Harassment Claims

       Title VII prohibits an employer from “discriminat[ing] against any individual with

respect to his compensation, terms, conditions, or privileges of employment, because of such

individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e–2(a)(1). “A plaintiff

may establish a violation of Title VII by proving that the discrimination based on sex created a

hostile or abusive work environment.” Williams v. Gen. Motors Corp., 187 F.3d 553, 560 (6th

Cir. 1999). That is what the EEOC alleges here, on behalf of Korkis and Schoenherr, in Count I.


                                                 21
       To establish a prima facie case of hostile work environment sexual harassment under

Title VII, a plaintiff must each demonstrate by a preponderance of the evidence that: 1) she was

a member of a protected class; 2) she was subjected to unwelcome sexual conduct or

communication; 3) the conduct or communication occurred because of her sex; 4) the

unwelcome sexual conduct was severe or pervasive enough so as to affect the terms and

conditions of employment and create a hostile work environment; and 5) employer liability.

Thornton v. Federal Express Corp., 530 F.3d 451, 455 (6th Cir. 2008); Marotta v. Ford Motor

Co., 119 F.Supp.3d 676, 688 (E.D. Mich. 2015).

       Here, the Company “does not dispute that the first three elements” of Plaintiffs’ prima

facie case “are met on the present record.” (ECF No. 17 at Page ID 76). But the Company

claims that the EEOC cannot establish: 1) that Al-Hanna’s conduct was sufficiently severe or

pervasive enough to create a hostile work environment; or 2) employer liability.



       A.      Was The Conduct Severe Or Pervasive Enough To Create A Hostile Work
               Environment?

       The Sixth Circuit considers the question as to whether harassment “was so severe and

pervasive as to constitute a hostile work environment to be ‘quintessentially a question of fact.’”

Smith v. Rock-Tenn Svs., Inc. 813 F.3d 298, 310 (6th Cir. 2016) (quoting Jordan v. City of

Cleveland, 464 F.3d 584, 597 (6th Cir. 2006)).

       “To determine whether a work environment is ‘hostile’ or ‘abusive,’ courts look at the

totality of the circumstances.” Hawkins v. Anheuser-Busch, Inc., 517 F.3d 321, 333 (6th Cir.

2008) (citations omitted). “The factfinder must evaluate the conduct at issue by both an objective

and subjective standard,” and that “requires a plaintiff to establish both that the harassing

                                                 22
behavior was ‘severe or pervasive’ enough to create an environment that a reasonable person

would find objectively hostile or abusive, and that he or she subjectively regarded the

environment as abusive.” Id. The Sixth Circuit has explained that:

          The determination of whether harassing conduct is sufficiently severe or
          pervasive to establish a hostile work environment is not susceptible to a
          “mathematically precise test.” Abeita, 159 F.3d at 251 (citation omitted); see also
          Harris, 510 U.S. at 21, 114 S.Ct. 367 (using the phrase “severe or pervasive” as
          opposed to “severe and pervasive”). Conduct that is merely offensive is not
          actionable. Harris, 510 U.S. at 21, 114 S.Ct. 367. To be actionable, the
          harassment must consist of more than words that simply have sexual content or
          connotations. Knox, 375 F.3d at 459–60 (holding that various comments and foul
          language were not severe or pervasive); see also Oncale v. Sundowner Offshore
          Servs., Inc., 523 U.S. 75, 80, 118 S.Ct. 998, 140 L.Ed.2d 201 (1998) (holding that
          plaintiffs must prove more than that a comment was tinged with offensive sexual
          connotations). Instead, the workplace must be permeated with “discriminatory
          intimidation, ridicule or insult” sufficiently severe or pervasive to alter the
          conditions of employment. Meritor Sav. Bank, 477 U.S. at 65–67, 106 S.Ct. 2399.
          A nonexhaustive list of factors for the court to consider include “the frequency of
          the discriminatory conduct; its severity; whether it is physically threatening or
          humiliating, or a mere offensive utterance; and whether it unreasonably interferes
          with an employee’s work performance.” Jordan, 464 F.3d at 597 (quoting Harris,
          510 U.S. at 23, 114 S.Ct. 367).

Id.
          “[S]exual comments and harassing acts of a ‘continual’ nature are more likely to be

deemed pervasive.” Id. In addition, the Sixth Circuit “has also made clear that harassment

involving an ‘element of physical invasion’ is more severe than harassing comments alone.” Id.

at 334.

          In its summary judgment motion, the Company asserts that the alleged conduct here is

not sufficiently severe or pervasive enough to constitute a hostile work environment and asks the

Court to grant summary judgment in its favor as to Count I. The Company’s motion references

allegations in the complaint as to the harassing conduct and claims it is not sufficient. The



                                                  23
Company asserts that the alleged comments were merely offensive.

       The Company’s request for summary judgment must be denied. In opposing the

Company’s summary judgment motion, and in support of its own motion seeking partial

summary judgment as to liability, the EEOC submitted detailed declarations from Korkis and

Schoenherr. They claim the harassment from Al-Hanna was ongoing and continual and they also

allege incidents involving aspects of physical invasion. The Court concludes that the EEOC has

presented sufficient evidence to create an issue of fact as to whether the harassment was severe

and pervasive enough to constitute a hostile work environment.

       The EEOC asks the Court to go further and rule that it is entitled to summary judgment.

The EEOC has not directed the Court to any cases wherein such a ruling has been made. As the

issue of whether a hostile work environment is quintessentially an issue of fact, the Court

declines to enter summary judgment in favor of the EEOC and shall allow the jury to make the

determination as to whether the conduct was sufficiently severe or pervasive enough to

constitute a hostile work environment.

       B.      Can The EEOC Establish Employer Liability?

       The Company’s motion also asserts that it is entitled to summary judgment as to the

hostile work environment claims because the EEOC cannot establish employer liability.

       Even if a hostile work environment is established, the “employee alleging sexual

harassment by a coworker must still establish that the employer is liable because it knew or

should have known of the harassment, yet failed to take prompt and appropriate corrective

action.” Hawkins v. Anheuser-Busch, Inc., 517 F.3d 321, 338 (6th Cir. 2008).

       As both parties recognize in their briefs, this case involves alleged coworker harassment.


                                                24
“[W]hen coworker harassment is at issue, an employer is not liable for ‘mere negligence,’ but is

liable ‘if its response manifests indifference or unreasonableness in light of the facts the

employer knew or should have known.” Hawkins, supra, at 338 (quoting Blankenship v. Parke

Care Ctrs., Inc., 123 F.3d 868 (6th Cir. 1997)).

        Here, the EEOC has presented sufficient evidence such that a reasonable juror could

conclude that the Company knew or should have known about Al-Hanna’s harassment. The

EEOC has presented evidence that, if believed by the jury, would show that, prior to the alleged

conduct with Korkis and Schoenherr, Al-Hanna engaged in sexual harassment at the workplace

and that at least two supervisors (Haddad and Parker) were aware of that inappropriate conduct,

and that supervisors and employees were discouraged from reporting misconduct to Safie. Then,

as to the alleged conduct towards Korkis and Schoenherr, the EEOC has submitted evidence that

Haddad – a supervisor for the company – saw that conduct and failed to do anything about it. As

such, the EEOC has presented sufficient evidence to create an issue of fact at to employer

liability.

        Again, however, the EEOC asks the Court to go further and rule as a matter of law there

is employer liability and grant summary judgment as to liability as to the hostile work

environment claims. The Court declines to do so, and shall allow those claims to proceed to a

jury trial.

II.     Title VII Retaliation Claims

        “A separate provision of Title VII prohibits an employer from discriminating against an

employee who opposes any practice made an unlawful employment action under Title VII.”

Galeski v. City of Dearborn, 435 F. App’x 461, 468 (6th Cir. 2011) (citing 42 U.S.C. § 2000e-


                                                   25
3(a)). The EEOC asserts such retaliation claims against the Company on behalf of Korkis,

Schoenherr, Karaszewski, and Hardiman. The EEOC claims that the Company fired or

suspended them after they engaged in protected activity (ie., reporting sexual harassment by Al-

Hanna or providing information in support of a complaint).

       In the absence of direct evidence, which the EEOC does not claim to have here, these

claims are analyzed under the familiar McDonnell Douglas framework. Id.

       A.      Prima Facie Case – Can The EEOC Show A Causal Connection?

       In order to establish a prima facie case of retaliation, a plaintiff must show that: 1) the

plaintiff engaged in a protected activity, 2) Defendant knew that the plaintiff engaged in that

protected activity; 3) Defendant took an adverse, retaliatory employment action against the

plaintiff thereafter, or the plaintiff was subjected to severe or pervasive retaliatory harassment by

a supervisor; and 4) there was a causal connection between the plaintiff’s protected activity and

the adverse employment action. Id. at 468-69.

       Here, the only element in dispute is the fourth element. The Company contends that, as

to all four employees, the EEOC cannot establish a causal connection between their protected

activity and their terminations. It contends that temporal proximity is not enough to establish the

fourth element.

       The Sixth Circuit has cautioned against drawing an inference of causation based on

temporal proximity alone, except in situations where the adverse action occurs very soon after

the protected activity. It explained these concepts in Barrow:

       We generally caution against the permissibility of drawing an inference of
       causation from temporal proximity alone, but “[w]here an adverse employment
       action occurs very close in time after an employer learns of a protected activity,
       such temporal proximity between the events is significant enough to constitute

                                                 26
       evidence of a causal connection for the purposes of satisfying a prima facie case
       of retaliation.” Mickey v. Zeidler Tool & Die Co., 516 F.3d 516, 525 (6th Cir.
       2008). If “some time elapses between when the employer learns of a protected
       activity and the subsequent adverse employment action,” the employee must offer
       additional evidence of causation. Id. For example, a two-month lapse between a
       plaintiff’s protected activity and occurrence of the materially adverse action may
       be sufficient to satisfy a plaintiff’s prima facie case of retaliation. Rogers, 897
       F.3d at 776–77. However, a gap of approximately four-to-five months is
       insufficient, without additional evidence, to imply causation. Kuhn v. Washtenaw
       County, 709 F.3d 612, 628 (6th Cir. 2013). Other evidence supporting a causal
       link “has commonly included evidence of additional discrimination occurring
       between the date at which the employer learned of the protected activity and the
       date of termination or other adverse employment action.” Mickey, 516 F.3d at
       526. For example, a plaintiff could show increased scrutiny of his work before he
       was terminated, Hamilton v. General Electric Co., 556 F.3d 428, 436 (6th Cir.
       2009), or that he suffered verbal threats soon after the protected action, Tuttle v.
       Metro. Gov’t of Nashville, 474 F.3d 307, 321 (6th Cir. 2007). We have also found
       sufficient evidence of causation where the plaintiff’s supervisor treated her “with
       exceptional harshness shortly after the initial EEOC filing,” and gave the plaintiff
       “an unmanageable workload.” Brown v. Lexington-Fayette Urban Cty. Gov’t, 483
       F. App’x 221, 227 (6th Cir. 2012).

Barrow v. City of Cleveland, 773 F. App’x 254,263-64 (6th Cir. 2019). The Sixth Circuit has

further explained why it is appropriate to accept temporal proximity alone when the adverse

action occurs very soon after the protected activity:

       [T]he more time that elapses between the protected activity and the adverse
       employment action, the more the plaintiff must supplement his claim with “other
       evidence of retaliatory conduct to establish causality.” Id.

       In Mickey, the case for inferring causation from temporal proximity was very
       strong, because Mickey’s employer fired him the very day he learned of Mickey’s
       charge with the Equal Employment Opportunity Commission (“EEOC”). Id. We
       wrote that Mickey’s case exemplified the original justification behind using
       temporal proximity to infer causal motivation: “[I]f an employer immediately
       retaliates against an employee upon learning of his protected activity, the
       employee would be unable to couple temporal proximity with any such other
       evidence of retaliation because the two actions happened consecutively, and little
       other than the protected activity could motivate the retaliation.” Id. (emphasis
       added).


                                                27
Vereecke v. Huron Valley Sch. Dist., 609 F.3d 392, 401 (6th Cir. 2010).

       Here, the adverse actions occurred very soon after the protected activity. So soon, in

fact, that there was virtually no subsequent work time periods during which any other incidents

indicative of retaliation could have occurred. Hardiman was told his “services were no longer

needed” by the Company just two hours after he provided information to Cusumano about Al-

Hanna’s harassment of Schoenherr. Karaszewski was suspended the very day that she forwarded

Schoenherr’s sexual harassment complaint to the Company. Thus, she never worked at the

Company after engaging in the protected activity. The same is true of Schoenherr – her last day

worked at the Company was the day that her complaint was provided to the Company by

Karaszewski. Korkis had the longest gap between her protected activity and her adverse action.

But Korkis only worked at the Company for two days after she corroborated Schoenherr’s

complaint.

       As such, the Court concludes that the temporal proximity alone in this case is sufficient

to create an issue of fact as to the causal connection element of a prima facie case of retaliation –

as to all four employees.

       Moreover, even beyond that temporal proximity, there is other circumstantial evidence

that could support an inference of a causal connection. For example, the employee making the

complaint, the supervisor who reported that complaint to the company, and the two employees

who corroborated the complaint were all suspended or terminated within hours or days of their

related protected activity. Another example is that Schoenherr’s temporary assignment was

terminated by the Company after she engaged in the protected activity, ostensibly because

production had slowed down, yet the Company kept other temporary workers on that had less

                                                 28
experience than her. Moreover, there is evidence that Safie not only canceled her assignment

and that of Hardiman, but told the employment agency she “did not want them on the property,”

a statement from which a reasonable juror could infer that more than a production slowdown was

behind Safie’s decision to terminate their services. This kind of circumstantial evidence could

permit an inference of a causal connection.

       B.      Pretext – Can The EEOC Show That The Company’s Stated Legitimate,
               Non-Retaliatory Reason For The Terminations/Suspensions Are A Pretext
               For Unlawful Retaliation?

       If the plaintiff can establish a prima facie case of retaliation, then the analysis moves on

the pretext phase of the analysis:

       Under the McDonnell Douglas framework, after the plaintiff establishes a prima
       facie case, “the burden shifts to the defendant to articulate a nondiscriminatory
       reason for its actions. The defendant bears only the burden of production; the
       burden of persuasion remains with the plaintiff at all times.” Mickey, 516 F.3d at
       526 (citations omitted). If the defendant articulates a legitimate,
       nondiscriminatory reason for its actions, then the plaintiff must demonstrate that
       the proffered reason was not the true reason for the employment decision. Hunter,
       565 F.3d 986, 996 (6th Cir.2009). “A plaintiff can demonstrate pretext by
       showing that the proffered reason (1) has no basis in fact, (2) did not actually
       motivate the defendant's challenged conduct, or (3) was insufficient to warrant the
       challenged conduct.” Mickey, 516 F.3d at 526 (quoting Dews v. A.B. Dick Co.,
       231 F.3d 1016, 1021 (6th Cir.2000)).


Galeski, 435 F. App’x at 470.
       Here, the Company asserts that it had legitimate, non-retaliatory reasons for the

terminations of the four employees at issue. The Company claims that “Schoenherr and

Hardiman were scheduled to be let go before the harassment complaint because of a drop in

seasonal sales.” (ECF No. 17 at PageID.84). The Company claims that “Korkis was terminated

because she was disruptive on the floor by getting into physical altercations with Nissan.” (Id.)

Finally, the Company contends that Karaszewski was terminated because she did not promptly

                                                29
report the sexual harassment complaint.” (Id.).

               Schoenherr And Hardiman

       Schoenherr and Hardiman were the two employees who Karaszewski told Safie, during a

conversation on February 26, 2016, were aware of the sexual harassment by Al-Hanna. The

Company claims that Schoenherr and Hardiman were let go because of a drop in seasonal sales.

       But the EEOC has submitted evidence to show that the Company terminated the

assignments of these experienced workers based on alleged production needs, yet kept other, less

experienced workers who had not engaged in protected activity. In addition, Safie testified that

although Rashid from Human Resources usually dealt with the Company’s temporary

employees, on this occasion Safie called the company herself. (Safie Dep. at 121). And there is

evidence that Safie not only cancelled the assignments of Schoenherr and Hardiman, but told the

temporary agency that she did not “want them on the property.” (Id.). Moreover, that Safie

terminated their assignments so soon after their protected activity could also be construed as

evidence of pretext.

               Korkis

       The March 11, 2016 letter that the Company sent to Korkis stated, “Effective

immediately, please be advised that your employment with Safie Specialty Foods has ended. We

wish you well in your future endeavors.” (ECF No. 20-26). The Company stated no reason for

the termination.

       The Company now claims that Korkis was terminated because she was disruptive on the

floor by getting into physical altercations with a co-worker named Fadi Nissan.

       The EEOC has offered sufficient evidence such that a reasonable jury could conclude that


                                                  30
the Company’s stated reason is not the actual reason for her termination and is a pretext for

retaliation. Korkis has submitted a Declaration wherein she states that she was never told that

she was being fired or suspended because of anything having to do with Fadi Nissan. (ECF No.

20-15). Korkis denies that she ever had any altercations with Nissan. Korkis states that she was

never written up or reprimanded in relation to Nissan. Indeed, the Company has not produced

any write-ups or disciplinary notices pertaining to Korkis involving Nissan.

       Although Korkis had been employed by the Company since January of 2015, she states

that she only received one written warning, and that was back in September of 2015 for being

late to work. (Id. at ¶ 4). Korkis’s Declaration also describes the events surrounding her

February 27, 2016 conversation with Safie and Haddad (that involved only the sexual

harassment complaint and not Nissan, even when he popped into the meeting), and her later

meeting with Rashid and Pavone (wherein they looked at each other when Korkis told them the

meeting with Safie was about the sexual harassment complaint, not Nissan). Viewed in the light

most favorable to Plaintiffs, that is also evidence that the claimed reason for her termination is

pretextual.

       Safie’s testimony regarding the reason why Korkis was fired (ie., stating “I don’t know

why she would’ve been fired” but then also stating Korkis “created a hostile work environment”

by virtue of getting hit and kicked by a co-worker and not doing anything about it) could also

cause a reasonable juror to doubt the veracity of the Company’s stated reason for Korkis’s

termination. The same is true of Human Resources Manager Rashid’s testimony (i.e., that she

had concerns about Korkis’s termination because it did not make sense to her.)

               Karaszewski


                                                 31
       The Company claims that Karaszewski was terminated because she did not promptly

report the harassment report she received.

       The EEOC contends this stated reason has no basis in fact because Karaszewski did, in

fact, promptly report Schoenherr’s complaint. A reasonable jury could conclude, based on

record evidence presented, that the Company’s stated reason lacked a factual basis and/or did not

motivate its decision. Karaszewski received the complaint from Schoenherr approximately forty

five minutes before closing time on February 24, 2016. It is undisputed that neither of the

Company’s Human Resources representatives (Pavone and Rashid) were at work that day.

Karaszewski testified that she made an effort to find Safie. There is also testimony that

employees were told not to approach Safie with issues. The following work day, the Company

was closed due to inclement weather. The very next morning, when the Company reopened,

Karaszewski reported the complaint to Cusumano. Karaszewski was then suspended that day,

for having not brought the complaint sooner.

       Meanwhile, the employee who was alleged to have actually committed the sexual

harassment, Al-Hanna, was not investigated or suspended until March 10, 2016, and that was

only after Karaszewski filed a formal Charge of Discrimination.

       In addition, even if Karaszewski had violated the Company policy by delaying her report,

there is evidence that Safie chose not to take any disciplinary action for far more serious

conduct, such as Al-Hanna’s “fighting and threatening behavior” on December 10, 2015. (See

ECF No. 20-31) (Indicating that “Mary did not want to take disciplinary action” when a

suspension was recommended). Safie herself testified that she saw a male employee (Nissan)

kick a female employee (Korkis) in the workplace, and behave in a manner in front of her that


                                                32
was so aggressive she “should’ve called the police,” but yet Safie did not even fill out an

incident report. (Safie Dep. at 180-85; see also Rashid Dep. at 48-49).

         The EEOC has offered sufficient evidence such that a reasonable jury could conclude that

the Company’s stated reason for firing Karaszewski was a pretext for retaliation.

         Accordingly, the EEOC has offered sufficient evidence of pretext as to each of the

employees on whose behalf it brings a retaliation claim and the EEOC therefore survives

summary judgment.

         Again, the EEOC’s motion seeks summary judgment in its favor as to liability as to the

retaliation claims but that would not be appropriate.         The claims shall proceed to a jury

trial.

                                   CONCLUSION & ORDER

         For the reasons set forth above, IT IS ORDERED that both summary judgment motions

are DENIED and all claims asserted in this action shall proceed to a jury trial.

         IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

Dated: November 5, 2019




                                                33
